office_of_chief_counsel internal_revenue_service memorandum number release date cc psi cgabrysh preno-149594-10 uilc date date to holly l mccann chief excise_tax program sbse from frank boland chief branch office of associate chief_counsel passthroughs and special industries cc psi b7 subject retail tax on imported trucks this responds to your request for non-taxpayer specific legal advice regarding the imposition of the sec_4051 retail_truck_tax on imported trucks in various scenarios all of the trucks described in the scenarios have chassis and bodies of the type that are subject_to the sec_4051 tax this document may not be used or cited as precedent sec_4051 of the internal_revenue_code imposes a percent excise_tax on the first_retail_sale of certain enumerated articles including bodies and chassis of highway trucks sec_4051 excludes from the tax imposed by sec_4051 truck bodies and chassis that are suitable for use with a vehicle that has a gross vehicle weight gvw of big_number pounds or less sec_4052 defines the term first_retail_sale as the first sale for a purpose other than for resale or leasing in a long-term_lease after production manufacture or importation sec_145_4052-1 of the temporary excise_tax regulations under the highway revenue act of pub l provides that for purposes of sec_4051 the term first_retail_sale means a taxable sale described in sec_145_4052-1 preno-149594-10 sec_145_4052-1 provides that the sale of an article is a taxable sale unless --- i the sale is a tax-free sale under sec_4221 ii for sales after date see sec_48_4052-1 iii there has been a prior taxable sale of the article sec_145_4052-1 provides that for purposes of the regulations under sec_4051 the use of an article will be deemed to be a sale of the article sec_145_4052-1 provides that if the sale of an article is a taxable sale under sec_145_4052-1 the tax shall be computed on the price as determined under sec_145_4052-1 sec_145_4052-1 provides that the price for which an article is sold includes the total consideration paid for the article whether that consideration is paid in money services or other forms sec_145_4052-1 provides rules for determining the sec_4051 tax when a manufacturer producer importer or related_person is liable for this tax sec_48_4052-1 of the manufacturers and retailers excise_tax regulations provides that tax is not imposed by sec_4051 on the sale of an article for resale or leasing in a long-term_lease if by the time of the sale the seller has in good_faith accepted from the buyer a statement that the buyer executed in good_faith in substantially the same form and subject_to the same conditions as the certificate described in sec_145 a except that the certificate must be signed under penalties of perjury and need not refer to form_637 or include a registration number sec_145_4052-1 provides that rules similar to the rules of sec_4221 and the regulations thereunder apply to the regulations under sec_4051 sec_4221 provides in part that the sale of an article taxable under sec_4051 is exempt from tax if the article is sold for export sec_48_4221-1 and sec_48_4221-3 provide criteria that must be met for this exemption in revrul_85_95 1985_2_cb_204 the domestic manufacturer of a truck whose body and chassis were subject_to the sec_4051 tax sold the truck for export to a dealer in a foreign_country the truck was used in the foreign_country x a domestic used truck wholesaler and retailer purchased the used truck in the foreign_country and imported the used truck into the united_states for resale x sold the imported and used truck to a retail customer the revenue_ruling held that x’s sale of this truck to its retail customer was the first_retail_sale of the truck in the united_states after importation the retail tax did not apply to the original manufacturer’s sale of the truck for export because the sale was not a sale at retail no initial retail_sale taxable or tax-free occurred before the exportation of the truck out of the united_states the first_retail_sale after the vehicle preno-149594-10 was subsequently imported into the united_states presented the first and only opportunity to impose the tax scenario facts m a united_states truck manufacturer is a form_637 registrant that exported a truck to a foreign_country and sold the truck there to a foreign dealer m did not pay a sec_4051 excise_tax on this transaction because m claimed that the truck sale was exempt from the sec_4051 tax because sec_4221 exempts from tax otherwise taxable sales of trucks that are sold for export the foreign dealer resold the truck to f an entity that used the truck in the foreign_country f then sold the truck in the foreign_country to a u s retailer of used trucks r r imported the truck into the united_states and sold the truck to a u s customer analysis m’s sale of the truck to the foreign dealer was not the first_retail_sale of the truck because the sale occurred outside the united_states similar to the situation described in revrul_85_95 this sale was not exempt under sec_4221 because the sale would not have been subject_to tax in any event the later sales of the truck by the foreign dealer and by f in the foreign_country are also foreign sales that the code does not tax therefore the first_retail_sale of the truck occurred when r sold the truck to a u s customer m’s registration status is irrelevant to this analysis r is liable for the sec_4051 tax because r made the first_retail_sale of the truck the tax on r’s sale is computed consistent with sec_145_4052-1 scenario facts m a united_states truck manufacturer is a form_637 registrant that sold a truck in the united_states to a foreign dealer for export to a foreign_country at the time of sale m had received from the foreign dealer a certificate described in sec_48 a exemption_certificate in the foreign_country the foreign dealer resold the truck to f an entity that used the truck in the foreign_country f then sold the truck in the foreign_country to u a united_states trucking company u imported the truck into the united_states for use in its business analysis because m received from the foreign dealer an exemption_certificate m’s sale of the truck in the united_states was not the first_retail_sale of the truck and thus was not subject_to the sec_4051 tax the sales of the truck by the foreign dealer and f in the foreign_country are foreign sales that the code does not tax therefore the first_retail_sale of the truck occurred when u used the truck in the united_states sec_145_4052-1 equates use of a taxable article with its sale m’s registration status is irrelevant to this analysis preno-149594-10 u is liable for the sec_4051 tax because u’s use of the truck is treated as a sale of the truck under sec_145_4052-1 the tax on u’s use of its imported truck is computed under sec_145_4052-1 scenario facts m a united_states truck manufacturer is a form_637 registrant that sold a truck in the united_states to a foreign dealer for export to a foreign_country at the time of sale m had not received from the foreign dealer an exemption_certificate m however claimed that the truck sale was exempt from the sec_4051 tax because sec_4221 exempts from tax otherwise taxable sales of trucks that are sold for export in the foreign_country the foreign dealer resold the truck to f an entity that used the truck in the foreign_country f then sold the truck in the foreign_country to u a united_states trucking company u imported the truck into the united_states for use in its business analysis because m did not receive from the foreign dealer an exemption_certificate m’s sale of the truck in the united_states was the first_retail_sale of the truck and thus was subject_to the sec_4051 tax however because the sale was a sale for export the sec_4051 tax did not apply to this sale assuming all the sec_4221 conditions are met the sales of the truck by the foreign dealer and f in the foreign_country are foreign sales that the code does not tax u’s first use of the truck in the united_states is not the first_retail_sale in the united_states and thus not subject_to tax under sec_4051 scenario facts m a united_states truck manufacturer is a form_637 registrant that sold a truck in the united_states to a foreign dealer for export to a foreign_country at the time of sale m had not received from the foreign dealer an exemption_certificate m however claimed that the truck sale was exempt from the sec_4051 tax because sec_4221 exempts from tax otherwise taxable sales of trucks that are sold for export in the foreign_country the foreign dealer resold the truck to u a united_states trucking company who imported the truck into the united_states in an unused and undamaged condition u then used the truck in the united_states in its business analysis because m did not receive from the foreign dealer an exemption_certificate m’s sale of the truck in the united_states was the first_retail_sale of the truck and thus was subject_to the sec_4051 tax however because the sale was a sale for export the sec_4051 tax did not apply to this sale assuming all the sec_4221 conditions are met u’s first use of the truck in the united_states is the first_retail_sale in the united_states because the truck was returned to the united_states in an unused and undamaged condition sec_48_4221-3 u is liable for the sec_4051 tax because u’s use of the truck is treated as a sale of the truck under sec_145_4052-1 the tax on u’s use of its imported truck is computed under sec_145_4052-1 preno-149594-10 scenario facts r a united_states retailer of used trucks bought a truck in a foreign_country where the truck was manufactured and used r imported this truck into the u s and sold the truck to a retail customer analysis r’s sale of its truck after its importation to a retail customer is the first_retail_sale of the truck in the united_states see sec_4052 r is liable for the sec_4051 tax because r is made the first_retail_sale of the truck in the united_states the tax on r’s sale of the truck is computed under sec_145 d please call celia gabrysh at if you have any further questions
